Citation Nr: 0728942	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for benign positional 
vertigo.  

2.  Entitlement to service connection for an inner ear 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1966.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was treated for chronic, severe dissociative 
reaction in service.   

2.  Benign positional vertigo was first diagnosed years after 
service and there is no competent medical evidence which 
provides a nexus between benign positional vertigo and 
service.  

3.  There is no current diagnosis of any residuals of an 
inner ear injury.  


CONCLUSIONS OF LAW

1.  Benign positional vertigo was not incurred in active 
military service; and the service incurrence of benign 
positional vertigo may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  An inner ear injury was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The initial notice also is to discuss the downstream elements 
of a claim for service connection, including the mechanism by 
which a disability rating is made, and an effective date 
awarded for any grant of benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In letters dated in June 2004, February 2005, and March 2006, 
the RO satisfied VA's foregoing notice requirements such that 
a reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  Moreover, 
the veteran indicated in a November 2006 document that he had 
no other information or evidence to give to VA to 
substantiate his claim.  Accordingly, the Board concludes 
that, even assuming a notice error, that error was harmless.  
See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 
23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

With respect to VA's duty to assist, the Board notes that 
pertinent available records from all relevant sources 
identified by him, and for which he authorized VA to request, 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  The veteran also was afforded a VA examination in 
connection with his claim.  

Based on the procedural history of this case, it is the 
conclusion of the Board that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
diseases of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Factual Background and Analysis.  The service medical records 
do not reflect any treatment or diagnosis of benign 
positional vertigo, or inner ear injury.  They do show 
treatment for complaints initially considered a convulsive 
disorder, but soon thereafter determined to be a chronic, 
severe dissociative reaction for which the veteran was 
discharged.  (Service connection for this disability was 
denied in a 1969 rating action, as having pre-existed 
service, and not aggravated by service beyond its natural 
progression.)  

Post service records dated in 1987 reflect the veteran was 
seen for complaints that included an imbalance sensation and 
vertigo.  The diagnoses included impacted cerumen and benign 
positional vertigo.  Subsequently dated private records, 
including those dated in 2006, show on-going complaints of 
vertigo, with a diagnosis of chronic vestibular dysfunction.  
In connection with his current claim, the veteran was 
examined for VA purposes in July 2005.  At that time, the 
veteran attributed his vertigo to noise exposure in the 
military.  The otologic examination, however, was 
unremarkable, and a history of positional vertigo was 
diagnosed.  

In commenting on the veteran's condition, the VA physician 
noted the service medical records were silent for any hearing 
loss or vertigo incurred on active duty, and that the medical 
literature did not support a nexus between exposure to noise 
and positional vertigo.  It was the examiner's opinion that 
the veteran's positional vertigo was not related to military 
service.  

Since the medical record does not reflect the presence of 
benign positional vertigo in service or for many years 
thereafter (contradicting the veteran's contentions 
otherwise), and there is no evidence of a medical nexus 
between the claimed disability and service, a basis upon 
which to establish service connection for benign positional 
vertigo has not been presented.  

As to the veteran's claim for service connection for an inner 
ear injury, it must be denied as there is no evidence of any 
current diagnosis of an inner ear injury or any residuals of 
such injury in service.  Regardless of any theory of 
entitlement, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for benign positional vertigo is denied.  

Service connection for residuals of an inner ear injury.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


